 



Amended and Restated

Term Note

 

$140,000.00 September 19, 2019

 

FOR VALUE RECEIVED, PROGRESSIVE HEALTH & REHABILITATION, LTD. (the “Borrower”),
with an address at 1283 West Dundee Road, Buffalo Grove, IL 60089-4009, promises
to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in lawful
money of the United States of America in immediately available funds at its
offices located at 935 North Elmhurst Road, Mt, Prospect, Illinois 60056, or at
such other location as the Bank may designate from time to time, the principal
sum of ONE HUNDRED FORTY THOUSAND AND 00/100 DOLLARS ($140,000.00) (the
“Facility”), together with interest accruing on the outstanding principal
balance from the date hereof, all as provided below.

 

1. Rate of Interest. Amounts outstanding under this Note will bear interest at a
rate per annum (“Fixed Rate”) which is at all times equal to five and
thirty-nine hundredths percent (5.39%). Interest will be calculated based on the
actual number of days that principal is outstanding over a year of 360 days. In
no event will the rate of interest hereunder exceed the maximum rate allowed by
law.

 

2. Payment Terms. Principal and interest shall be due and payable in thirty-six
(36) equal consecutive monthly installments, based upon a thirty-six (36) month
amortization, in the amount of $4,225.46 each (the “Level Payment Amount”),
commencing on October 19, 2019 and continuing on the same day of each month
thereafter, Any outstanding principal and accrued interest shall be due and
payable in frill on September 19, 2022, The Level Payment Amount is calculated
on the assumption that each periodic payment will be made on the date when due,
and if there is any variation in the actual payment dates, there may be an
additional amount due upon maturity of this Note. Any amortization schedule
provided to Borrower is only an estimate, and is superseded by the terms of this
Note regarding the accrual and payment of interest. The Level Payment Amount may
be adjusted upward from time to time by the Bank in its discretion if any
payment(s) are made by the Borrower after their respective due date(s).

 

If any payment under this Note shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. “Business Day” shall mean any day other than a Saturday or Sunday
or a legal holiday on which commercial banks arc authorized or required by law
to be closed for business in Mt. Prospect, Illinois. The Borrower hereby
authorizes the Bank to charge the Borrower’s deposit account at the Bank for any
payment when due. If the Borrower revokes this authorization for any reason
whatsoever or fails to maintain a deposit account with the Bank which may be
charged, the Bank may, at its option, upon thirty (30) days’ notice to the
Borrower, increase the interest rate payable by the Borrower under this Note by
twenty-five (25) basis points (0.25%), Payments received will be applied to
charges, fees and expenses (including attorneys’ fees), accrued interest and
principal in any order the Bank may choose, in its sole discretion.

 

   

 

 

3. Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment, Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, each advance
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be five percentage points (5.00%) in excess of the interest rate in
effect from time to time under this Note but not more than the maximum rate
allowed by law (the “Default Rate”). The Default Rate shall continue to apply
whether or not judgment shall be entered on this Note, Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purpose of defraying
the Bank’s expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.

 

4. Prepayment Fee. The Borrower shall have the right to prepay any advance
hereunder at any time and from time to time, in whole or in part; provided,
however, the Borrower shall pay to the Bank, as compensation for the cost of
being prepared to advance fixed rate funds hereunder, a prepayment fee
calculated as follows (the “Prepayment Fee”): (i) three percent (3.00%) of any
principal amount prepaid during the first year after the date of this Note; (ii)
two percent (2.00%) of any principal amount prepaid during the second year after
the date of this Note; (iii) one percent (1.00%) of any principal amount prepaid
during the third year after the date of this Note; and (iv) there shall be no
Prepayment Fee with respect to any principal amounts prepaid thereafter. Any
prepayment arising out of or relating to the direct or indirect refinancing of
the indebtedness evidenced by this Note shall be deemed a prepayment subject to
the payment of a Prepayment Fee calculated in accordance with this paragraph.
The Prepayment Fee shall also apply to any payments made after acceleration of
the maturity of this Note while a fixed rate is in effect. A notice as to any
amounts payable pursuant to this paragraph given to the Borrower by the Bank
shall, in the absence of manifest error, be conclusive and shall be payable upon
demand.

 

5. Increased Costs: Yield Protection. On written demand, together with written
evidence of the justification therefor, the Borrower agrees to pay the Bank all
direct costs incurred, any losses suffered or payments made by the Bank as a
result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

 2 

   

 

6. Other Loan Documents. This Note is issued in connection with other agreements
and documents executed and/or delivered in connection therewith or referred to
therein, the terms of which are incorporated herein by reference (as amended,
modified or renewed from time to time, collectively the “Loan Documents”), and
is secured by the property (if any) described in the Loan Documents and by such
other collateral as previously may have been or may in the future be granted to
the Bank to secure this Note.

 

7. Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default or any default and the lapse of any notice or
cure period, or any Obligor’s failure to observe or perform any covenant or
other agreement, under or contained in any Loan Document or any other document
now or in the future evidencing or securing any debt, liability or obligation of
any Obligor to the Bank; (iii) the filing by or against any Obligor of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof, provided that the Bank shall not be
obligated to advance additional hinds hereunder during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money, if the effect of such
default is to cause or permit the acceleration of such debt; (vi) the
commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of any Obligor to the
Bank; (vii) the entry of a final judgment against any Obligor and the failure of
such Obligor to discharge the judgment within ten (10) days of the entry
thereof; (viii) any merger, consolidation, division or other reorganization of,
with or by an Obligor, or the sale or other transfer of all or any substantial
part of an Obligor’s property or assets; (ix) any change in any Obligor’s
business, assets, operations, financial condition or results of operations that
has or could reasonably be expected to have any material adverse effect on any
Obligor; (x) any Obligor ceases doing business as a going concern; (xi) any
representation or warranty made by any Obligor to the Bank in any Loan Document
or any other documents now or in the future evidencing or securing the
obligations of any Obligor to the Bank, is false, erroneous or misleading in any
material respect; (xii) if this Note or any guarantee executed by any Obligor is
secured, the failure of any Obligor to provide the Bank with additional
collateral if in the Bank’s opinion at any time or times, the market value of
any of the collateral securing this Note or any guarantee has depreciated below
that required pursuant to the Loan Documents or, if no specific value is so
required, then in an amount deemed material by the Bank; (xiii) the revocation
or attempted revocation, in whole or in part, of any guarantee by any Obligor;
or (xiv) the death, incarceration, indictment or legal incompetency of any
individual Obligor or, if any Obligor is a partnership or limited liability
company, the death, incarceration, indictment or legal incompetency of any
individual general partner or member. As used herein, the term “Obligor” means
any Borrower and any guarantor of, or any pledgor, mortgagor or other person or
entity providing collateral support for, the Borrower’s obligations to the Bank
existing on the date of this Note or arising in the future.

 

 3 

   

 

Upon the occurrence of an Event of Default; (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.

 

8. Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
grants the Bank a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to the Bank, all of the Borrower’s right, title and
interest in and to, all of the Borrower’s deposits, moneys, securities and other
property now or hereafter in the possession of or on deposit with, or in transit
to, the Bank or any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower, Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.

 

9. Financial and Other Information. The Borrower agrees to deliver any financial
and other business and ownership information concerning the Borrower or any
Obligor that the Bank may request from time to time, such as annual and interim
financial statements (all of which shall be prepared in accordance with
generally accepted accounting principles), federal income tax returns, and
certification(s) of beneficial owners in the form requested by the Bank (as
executed and delivered to the Bank on or prior to the date of this Note and
updated from time to time, the “Certification of Beneficial Owners”). If the
Borrower was required to execute and deliver to the Bank a Certification of
Beneficial Owners, (a) the Borrower represents and warrants, as of the date of
this Note and as of the date each updated Certification of Beneficial Owners is
provided to the Bank, that the information in the Certification of Beneficial
Owners is true, complete and correct, and (b) the Borrower agrees to provide
confirmation of the accuracy of the information set forth in the Certification
of Beneficial Owners, or deliver a new Certification of Beneficial Owners in
form and substance acceptable to the Bank, as and when requested by the Bank
and/or when any individual identified on the most recent Certification of
Beneficial Owners provided to the Bank as a controlling party and/or a direct or
indirect individual owner has changed* The Borrower further agrees to provide
such other information and documentation as may reasonably be requested by the
Bank from time to time for purposes of compliance by the Bank with applicable
laws (including without limitation the USA PATRIOT Act and other “know your
customer” and anti-money laundering rules and regulations), and any policy or
procedure implemented by the Bank to comply therewith.

 

 4 

   

 

10. Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that;
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the proceeds of the Facility will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Facility arc not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event.

 

As used herein; “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S, Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

 

 5 

   

 

11. Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Borrower), in
connection with or arising out of or relating to the matters referred to in this
Note or in the other Loan Documents or the use of any advance hereunder, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Borrower, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Paragraph shall survive the termination of this Note, payment of any
advance hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such action or claim.

 

12. Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests or
as otherwise provided in this Note) and will be effective upon receipt. Notices
may be given in any manner to which the parties may agree. Without limiting the
foregoing, first-class mail, postage prepaid, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. In addition, the parties agree that Notices may be sent electronically
to any electronic address provided by a party from time to time. Notices may be
sent to a party’s address as set forth above or to such other address as any
party may give to the other for such purpose in accordance with this paragraph.
No delay or omission on the Bank’s part to exercise any right or power arising
hereunder will impair any such right or power or be considered a waiver of any
such right or power, nor will the Bank’s action or inaction impair any such
right or power. The Bank’s rights and remedies hereunder are cumulative and not
exclusive of any other rights or remedies which the Bank may have under other
agreements, at law or in equity. No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Note will
be effective unless made in a writing signed by the Bank, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Notwithstanding the foregoing, the Bank may modify this Note
for the purposes of completing missing content or correcting erroneous content,
without the need for a written amendment, provided that the Bank shall send a
copy of any such modification to the Borrower (which notice may be given by
electronic mail). The Borrower agrees to pay on demand, to the extent permitted
by law, all costs and expenses incurred by the Bank in the enforcement of its
rights in this Note and in any security therefor, including without limitation
reasonable fees and expenses of the Bank’s counsel. If any provision of this
Note is found to be invalid, illegal or unenforceable in any respect by a court,
all the other provisions of this Note will remain in full force and effect, The
Borrower and all other makers and indorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment. The Borrower
also waives all defenses based on suretyship or impairment of collateral. If
this Note is executed by more than one Borrower, the obligations of such persons
or entities hereunder will be joint and several. This Note shall bind the
Borrower and its heirs, executors, administrators, successors and assigns, and
the benefits hereof shall inure to the benefit of the Bank and its successors
and assigns; provided, however, that the Borrower may not assign this Note in
whole or in part without the Bank’s written consent and the Bank at any time may
assign this Note in whole or in part.

 

 6 

   

 

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located. THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S
OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES,
INCLUDING WITHOUT LIMITATION THE ELECTRONIC TRANSACTIONS ACT (OR EQUIVALENT) IN
EFFECT IN SUCH STATE (OR, TO THE EXTENT CONTROLLING, THE LAWS OF THE UNITED
STATES OF AMERICA, INCLUDING WITHOUT LIMITATION THE ELECTRONIC SIGNATURES IN
GLOBAL AND NATIONAL COMMERCE ACT) The Borrower hereby irrevocably consents to
the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Note will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction. The Borrower acknowledges and agrees that the venue provided above
is the most convenient forum for both the Bank and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Note.

 

13. Amendment and Restatement. This Note amends and restates, and is in
substitution for, that certain Promissory Note in the original principal amount
of $750,000.00 payable to the order of the Bank and dated May 14, 2013 (the
“Existing Note”). However, without duplication, this Note shall in no way
extinguish, cancel or satisfy Borrower’s unconditional obligation to repay all
indebtedness evidenced by the Existing Note or constitute a novation of the
Existing Note. Nothing herein is intended to extinguish, cancel or impair the
lien priority or effect of any security agreement, pledge agreement or mortgage
with respect to any Obligor’s obligations hereunder and under any other document
relating hereto. If the stated principal balance on the face of this Note (the
“Stated Balance”) is greater than the outstanding principal balance of the
Existing Note as shown on the Bank’s books and records on the date of this Note
(the “Record Balance”) due to a recent payment on the Existing Note, the Record
Balance shall govern (notwithstanding the Stated Balance) and the final
principal payment of this Note shall be reduced accordingly.

 

14. Commercial Purpose. The Borrower represents that the indebtedness evidenced
by this Note is being incurred by the Borrower solely for the purpose of
acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.

 

15. USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

 

 7 

   

 

16. Authorization to Obtain Credit Reports. By signing below, each Borrower who
is an individual provides written authorization to the Bank or its designee (and
any assignee or potential assignee hereof) to obtain the Borrower’s personal
credit profile from one or more national credit bureaus. Such authorization
shall extend to obtaining a credit profile in considering this Note and
subsequently for the purposes of update, renewal or extension of such credit or
additional credit and for reviewing or collecting the resulting account.

 

17. Electronic Signatures and Records. Notwithstanding any other provision
herein, the Borrower agrees that this Note, the Loan Documents, any amendments
thereto, and any other information, notice, signature card, agreement or
authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record. Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.

 

18. Depository. The Borrower will establish and maintain with the Bank the
Borrower’s primary depository accounts. If the Borrower fails to establish
and/or maintain its primary depository accounts with the Bank, the Bank may, at
its option, upon thirty (30) days’ notice to the Borrower, increase the interest
rate payable by the Borrower under this Note by up to 1.00 percentage points
(1.00%). The Bank’s right to increase the interest rate pursuant to this
paragraph shall be in addition to any other rights or remedies the Bank may have
under this Note, all of which are hereby reserved, and shall not constitute a
waiver, release or limitation upon the Bank’s exercise of any such rights or
remedies,

 

19. Representation by Counsel. The Borrower hereby represents that it has been
represented by competent counsel of its choice, or has knowingly waived its
right to use and retain counsel, in the negotiation and execution of this Note
and the other Loan Documents; that it has read and hilly understood the terms
hereof; that the Borrower and any retained counsel have been afforded an
opportunity to review, negotiate and modify the terms of this Note and the other
Loan Documents; and that it intends to be bound hereby. In accordance with the
foregoing, the general rule of construction to the effect that any ambiguities
in a contract are to be resolved against the party drafting the contract shall
not be employed in the construction and interpretation of this Note or any other
Loan Document.

 

20. Credit Agreements Act. The Borrower expressly agrees that for purposes of
this Note and the other Loan Documents: (i) this Note and the other Loan
Documents shall be a “credit agreement” under the Illinois Credit Agreements
Act, S15 ILCS 160/1, et seq., (the “Credit Agreements Act”); (ii) the Credit
Agreements Act applies to this transaction including, but not limited to, the
execution of this Note and the other Loan Documents; and (iii) any action on or
in any way related to this Note and each and the Note shall be governed by the
Credit Agreements Act.

 

 8 

   

 

21. Power to Confess Judgment. The Borrower hereby empowers any attorney of any
court of record, after the occurrence of any Event of Default hereunder, to
appear for the Borrower and, with or without complaint filed, confess judgment,
or a series of judgments, against the Borrower in favor of the Bank or any
holder hereof for the entire unpaid principal balance of this Note, all accrued
interest and all other amounts due hereunder, together with costs of suit and
attorneys’ fees, and for doing so, this Note or a copy verified by affidavit
shall be a sufficient warrant. The Borrower hereby forever waives and releases
all errors in said proceedings and all rights of appeal and all relief from any
and all appraisement, stay or exemption laws of any state now in force or
hereafter enacted. Interest on any such judgment shall accrue at the statutory
rate permitted under Illinois law.

 

No single exercise of the foregoing power to confess judgment, or a series of
judgments, shall be deemed to exhaust the power, whether or not any such
exercise shall be held by any court to be invalid, voidable, or void, but the
power shall continue undiminished and it may be exercised from time to time as
often as the Bank shall elect until such time as the Bank shall have received
payment in full of the debt, interest and costs. Notwithstanding the attorney’s
commission provided for in the preceding paragraph (which is included in the
warrant for purposes of establishing a sum certain), the amount of attorneys’
fees that the Bank may recover from the Borrower shall not exceed the actual
attorneys’ fees incurred by the Bank.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 9 

   

 

22. WAIVER OF JURY TRIAL. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE
BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS- THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the confession of judgment and waiver of jury trial, and
has been advised by counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

WITNESS/ATTEST: PROGRESSIVE HEALTH & REHABILITATION, LTD.                 /s/ Ed
Osadzinski By: /s/ Jason Hui       (SEAL)         Printed Name: Ed Osadzinski  
Jason Hui, President Title:  _____________________     (Include title only If an
officer of entity signing to the right)    



 

 10 

   

